EXHIBIT CHANGE IN CONTROL AGREEMENT dated as of February 25, 2010 between The Brink’s Company, a Virginia corporation (the “Company”), Brink’s, Incorporated, a Delaware corporation (“Brink’s”), and Michael T. Dan (the “Executive”). The Company, Brink’s and the Executive agree to terminate, as of the date hereof, the Executive Agreement among the parties, dated May 4, 1998, as amended, and to substitute therefor this Agreement.The parties further agree that this Agreement shall constitute the “Executive Agreement” for purposes of Sections 1, 4(d) and 10 of the Employment Agreement among the Executive, the Company and Brink’s, dated as of May 4, 1998, as amended.The Company, Brink’s and the Executive further agree as follows: SECTION1.Definitions.As used in this Agreement: (a)“Affiliate” has the meaning ascribed thereto in Rule12b-2 pursuant to the Securities
